788 N.W.2d 678 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Keith James CAMPBELL, Defendant-Appellant.
Docket No. 141707. COA No. 291345.
Supreme Court of Michigan.
October 8, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 13, 2010 judgment of the Court of *679 Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court. The motion for stay is DENIED.